Citation Nr: 1454806	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-27 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than January 28, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted entitlement to service connection for PTSD and entitlement to a TDIU and assigned an effective date of January 28, 2004, for both grant of benefits. 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, to include a transcript of the June 2013 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran's claim to reopen a previously denied claim of entitlement to service connection for PTSD was received on January 28, 2004; there are no communications prior to this date that may be considered a formal or informal claim.  

2.  The Veteran's claim to reopen a previously denied claim of entitlement to service connection for PTSD was received on January 28, 2004, and the Veteran's claim for a TDIU stems from the grant of the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 28, 2004, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date prior to January 28, 2004, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Board notes that the RO provided pre-adjudication notice by letter in July 2004, which discussed the evidence necessary to support the underlying claim to reopen a previously denied claim for entitlement to service connection for PTSD and the claim for entitlement to service connection for PTSD.  Further, in the November 2006 statement of the case and in a September 2008 letter, the RO notified the Veteran of the manner with which VA determines disability ratings and effective dates.  The RO also provided pre-adjudication notice by letter in June 2010, which discussed the evidence necessary to support the underlying claim for entitlement to a TDIU and the manner with which VA determines disability ratings and effective dates.  Because the claim for entitlement to service connection for PTSD has been reopened, service connection for PTSD has been granted, and entitlement to a TDIU has been granted and effective dates have been assigned for both benefits, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim and the earlier effective date claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Further, the pertinent facts are not in dispute, and the Veteran's claim is being denied solely due to lack of entitlement under the law, as discussed below.  For these reasons, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

Earlier Effective Dates

The effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The evidence shows that the Veteran's claim to reopen a previously denied claim of entitlement to service connection for PTSD was received on January 28, 2004.  In a May 2010 rating decision, the RO granted entitlement to service connection for PTSD, assigned an initial 70 percent rating, and assigned an effective date of January 28, 2004.  In an August 2010 rating decision, the RO granted entitlement to a TDIU and assigned an effective date of January 28, 2004.  The Veteran contends that an effective date earlier than January 28, 2004, for each grant of benefits, is warranted.  See October 2010 notice of disagreement.  

The Board finds no communications prior to January 28, 2004 that may be considered a formal or informal claim.  Further, because the Veteran did not perfect his appeal of the February 2003 rating decision, the Board has concluded that the February 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); August 2009 Board decision (finding that the June 1994, July 2000, and February 2003 rating decisions became final; finding no new and material evidence submitted within one year of the February 2003 rating decision).  

Thus, under law, the earliest effective date for the grant of service connection for PTSD is January 28, 2004, the date of receipt of the Veteran's claim to reopen the previously denied claim of entitlement to service connection for PTSD.  38 C.F.R. § 3.400(r).

The effective date of a grant of a TDIU is generally determined in accordance with the effective date rules for increased ratings.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for a TDIU is a claim for an increased rating and the effective date rules for increased ratings apply to a claim for TDIU).  However, as in this case, where a claim for a TDIU stems from an initial grant of service connection and an initial disability rating assignment, the effective date rules for service-connection apply by analogy.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009) (explaining that Hurd v. West does not support the proposition that a claim for entitlement to a TDIU is always a claim for an increased rating).  

The Veteran's only service-connected disability is PTSD, rated as 70 percent disabling from January 28, 2004.  When the schedular rating is less than total, entitlement to a TDIU arises when the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Board acknowledges that the Veteran may have been initially rendered unable to secure or follow a substantially gainful occupation in the 1990s.  See e.g., November 1999 Social Security Administration's Explanation of Determination; July 2010 Forms 21-4192; August 2010 rating decision; May 2011 Form 21-8940.  However, even if the Director of Compensation and Pension Service had granted entitlement to a TDIU on an extraschedular basis with a date of entitlement prior to January 28, 2004, the Veteran's claim to reopen the previously denied claim of entitlement to service connection for PTSD was received on the later date of January 28, 2004. 

For these reasons, under the rules applicable to effective dates for grants of service connection, the earliest effective date for the grant of a TDIU is January 28, 2004, the date of receipt of the Veteran's claim to reopen the previously denied claim of entitlement to service connection for PTSD, from which grant the Veteran's claim for a TDIU stems.  38 C.F.R. § 3.400.  

The Board is sympathetic to the Veteran's claims.  The Board acknowledges the Veteran's argument that he was unable to navigate the VA claims process and meet filing deadlines due to his PTSD and hardships resulting from his PTSD.  See October 2010 notice of disagreement; September 2012 Form 9; June 2013 Board hearing transcript.  For example, the Veteran reported that at one point he did not get along with a new service officer who was representing him, so he "just stayed out of the system."  See June 2013 Board hearing transcript at p. 5.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The salient facts in this case are not in dispute.  Because the disposition in these claims is based on the law, and not the facts of the case, the claims must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than January 28, 2004, for the grant of service connection for PTSD, is denied.

Entitlement to an effective date earlier than January 28, 2004, for the grant of a TDIU, is denied.  



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


